In The

                                 Court of Appeals

                     Ninth District of Texas at Beaumont

                               ________________

                                NO. 09-22-00062-CV
                               ________________

                          IN THE INTEREST OF G.A.B.

________________________________________________________________________

                     On Appeal from the 88th District Court
                            Hardin County, Texas
                            Trial Cause No. 62066
________________________________________________________________________

                           MEMORANDUM OPINION

      Father appealed from an order terminating his parental rights to his daughter,

Gabrielle.1 In his appeal, Father argues that the evidence presented to the trial court

was legally and factually insufficient to support the trial court’s findings terminating

his parental relationship with Gabrielle, including the trial court’s best interest

finding.2 Based on our review of the record and Father’s arguments, we conclude


      1
         We use a pseudonym for the name of the minor and her family members to
protect the minor’s identity. Tex. R. App. P. 9.8(b)(2) (allowing courts to protect the
identities of minors in parental-rights termination cases).
       2
         The trial court terminated Father’s rights on three predicate grounds,
including condition endangerment and conduct endangerment. See Tex. Fam. Code
                                           1
that the record contains sufficient evidence to support the trial court’s findings as to

endangerment and the child’s best interest; for these reasons, we will affirm.

                                   I. Background

A. Pre-Removal Investigation and Initiation of Suit

      In January of 2021, when Gabrielle was one year old, the Department of

Family and Protective Services (“the Department”) received a report alleging

neglectful supervision, medical neglect, and possible sexual abuse. Pursuant to that

report, Department investigators visited the home that Mother and Father shared.

Although they soon ruled out allegations of sexual abuse, they noted that Mother’s

behavior was “irrational and bizarre[,]” and that Father often contradicted himself

while speaking with the investigators. Because of the way that the parents presented

themselves during the interview and based upon their history of criminal convictions

for possession of a controlled substance and intoxicated behavior, when both Mother

and Father tested positive for methamphetamines, the Department sought removal

and possession of the child. The removal affidavit included information that Father


Ann. § 161.001(b)(1)(D) and (E). The trial court further found that Father had
constructively abandoned Gabrielle when she had been in the permanent or
temporary managing conservatorship of the Department of Family and Protective
Services for not less than six months, and the Department had made reasonable
efforts to return Gabrielle to Father, Father had not regularly visited or maintained
significant contact with Gabrielle, and Father had demonstrated an inability to
provide Gabrielle with a safe environment. See Tex. Fam. Code Ann. §
161.001(b)(1)(N). The trial court also terminated the parental rights of Gabrielle’s
mother, but the mother is not a party to this appeal.
                                           2
was on parole for possession of a controlled substance, and that Mother was on

probation for a similar offense.

B. Evidence at Trial

      1. Linda Jones’ Testimony

      Linda Jones, the Department caseworker in this matter, testified that as of the

date of her testimony, Gabrielle was doing well in her foster home, and her health

had improved. She further noted that it was in Gabrielle’s best interest to remain in

her foster care setting, as no appropriate relative was available to assume her care.

      Jones testified that Mother had not regularly visited Gabrielle, and that Father

had been incarcerated during the time that Jones had been assigned to this case.

      2. Carla Hadnot’s Testimony

      Carla Hadnot, the Department supervisor on this case, echoed Jones’

testimony that Gabrielle was doing well in her foster care placement and opined that

she should remain there.

      Because Gabrielle has a congenital heart condition, the Department placed her

in a primary medical needs home. Hadnot elaborated on the situation and indicated

that Gabrielle was receiving appropriate therapy and medication, and that her

medical status had improved significantly since she came into care.

      Hadnot noted that neither parent had complied with their service plan. With

specific reference to Father, Hadnot stated that although he had been incarcerated

                                          3
since April of 2021, roughly a month after his service plan was incorporated into a

court order, it was not unfair to seek to terminate Father’s parental rights on the basis

of noncompliance with the service plan because Father failed to initiate any services

between the date of the child’s removal and the date he was incarcerated. She

acknowledged that it was impossible for Father to have complied with the service

plan while he was in jail but contended he could have begun to comply with it, even

though funding for some of the plan’s requirements had not then been approved. She

also recalled that two of Father’s eight drug tests were positive.

      Hadnot testified that Mother had missed several of her scheduled visits with

Gabrielle and had not complied with her plan of service. Moreover, five of Mother’s

ten drug tests yielded positive results.

      3. Foster Mother’s Testimony

      R.S., Gabrielle’s foster mother, testified that Gabrielle was placed in her home

in February of 2021, and has been doing very well since that time. Due to Gabrielle’s

delicate medical condition, she requires an extensive regimen of medication and

therapy; she also sees a cardiologist, has had two heart surgeries, and will need a

third surgery when she is a bit older.

      Being a registered nurse, R.S. was able to not only understand Gabrielle’s

condition, but to appreciate its severity and the concomitant necessity to ensure that

Gabrielle receive appropriate and consistent medical treatment. She repeated the

                                           4
cardiologist’s opinion that Gabrielle’s dramatic improvement was due to her

receiving her medication on a regular basis following her removal from Mother’s

and Father’s care.

      4. Father’s Testimony

      Father participated remotely from the Hardin County jail, where he was then

incarcerated on a domestic violence charge, for which he pleaded guilty for having

assaulted Mother, to whom he has been married since Gabrielle was approximately

three months old. Father acknowledged that he was aware of his plan of service, and

that he failed to comply with it due to his incarceration but stated that he wanted the

opportunity to complete those services, because he loves Gabrielle and wants to be

there for her. Once he is released from jail, he hopes to obtain housing and a job, so

that he can again be a father to her. After Father was charged with assaulting Mother,

a warrant was issued for his arrest for violation of his parole. He has been

incarcerated since April 29, 2021. The next time he “came into contact” with Orange

County law enforcement, he was arrested on the blue warrant. At the time of trial,

Father was still waiting to hear the parole board’s decision either to allow his

conditional release again or to revoke his parole and continue to keep him

incarcerated on his previous felony convictions for possession of controlled

substances.




                                          5
      Father testified that he had remained sober during the pendency of the case

but conceded that he and Mother used ecstasy on New Year’s Eve while Gabrielle

was in their care, and he said that “slip-up” caused a positive drug test. Father was

aware of Gabrielle’s medical needs and stated that while they lived in the same

residence, he and Mother “took very good care of” Gabrielle and ensured that she

adhered to her medication schedule. He promised that despite his previous parenting

mistakes, he would be a good father if permitted to do so.

      5. Mother’s Testimony

      Like Father, Mother confirmed knowledge of her plan of service. She stated

that despite the difficulties caused by her illness, she has tried to comply with her

service plan and has evidence of compliance with some of the tasks in the plan; the

record of the trial does not, however, include this documentation. She indicated that

she never missed a required drug test, and a positive drug test was a false positive.

She testified that after Gabrielle was removed, she lost her place to live and has been

living with various friends off and on. She also lost her car. She has been

unemployed since the beginning of Covid. She had been drawing unemployment

benefits but those had terminated by the time of trial. She planned to use her income

tax refund of $4600 to obtain suitable housing and transportation and planned to

return to work at a local restaurant in order to properly care for Gabrielle. In the

effort to care for her daughter, Mother testified that she not only took her daughter

                                          6
to doctors’ appointments and gave her medication as needed but also, she says she

has trained at home to become a “cardiological nurse,” and she says she is now

qualified to provide that level of care to a heart patient, including Gabrielle. That

said, Mother said she had not attended any schools for her training. She begged the

trial court not to terminate her rights and testified that she had addressed her mental

health issues, to be a better mother to Gabrielle.

      6. Bonnie Hollier’s Testimony

      Because of concerns of Mother’s possible mental incapacity, the trial court

appointed Hollier as Mother’s guardian ad litem. Based on her limited contact with

Mother, Hollier doubted Mother’s understanding of the seriousness of the pending

case, although Mother did appear to have an understanding of the requirements of

her plan of service.

                                II. Standard of Review

      The decision to terminate parental rights must be supported by clear and

convincing evidence. Tex. Fam. Code Ann. § 161.001(b). Under the Family Code,

“‘[c]lear and convincing evidence’ means the measure or degree of proof that will

produce in the mind of the trier of fact a firm belief or conviction as to the truth of

the allegations sought to be established.” Id. § 101.007; In re J.L., 163 S.W.3d 79,

84 (Tex. 2005). The movant must show that the parent committed one or more




                                           7
predicate acts or omissions and that termination is in the child’s best interest. See

Tex. Fam. Code Ann. § 161.001(b)(1), (2); In re J.L., 163 S.W.3d at 84.

      In reviewing the legal sufficiency of the evidence in a parental rights

termination case, we must consider all the evidence in the light most favorable to the

finding to determine whether a reasonable factfinder could have formed a firm belief

or conviction that the finding was true. In re J.O.A., 283 S.W.3d 336, 344-45 (Tex.

2009) (quoting In re J.F.C., 96 S.W.3d 256, 266 (Tex. 2002)). We assume the

factfinder resolved disputed facts in favor of its finding if a reasonable factfinder

could do so, and we disregard all evidence that a reasonable factfinder could have

disbelieved. Id. In a factual sufficiency review, we “give due consideration to

evidence that the factfinder could reasonably have found to be clear and

convincing.” In re J.F.C., 96 S.W.3d at 266. We must determine “‘whether the

evidence is such that a factfinder could reasonably form a firm belief or conviction

about the truth of the State’s allegations.’” Id. (quoting In re C.H., 89 S.W.3d 17, 25

(Tex. 2002)). “If, in light of the entire record, the disputed evidence that a reasonable

factfinder could not have credited in favor of the finding is so significant that a

factfinder could not reasonably have formed a firm belief or conviction, then the

evidence is factually insufficient.” Id.




                                           8
                                       III. Analysis

A. Statutory Grounds D and E

       In his first two issues, Father challenges the sufficiency of the evidence to

support termination of his parental rights under sections 161.001(b)(1)(D) and (E)

of the Texas Family Code. See Tex. Fam. Code Ann. § 161.001(b)(1)(D) and (E).

As to these subsections, Father relies on the apparent lack of direct evidence that

either his conduct or Gabrielle’s living environment endangered Gabrielle in any

way and relies on In re L.C.L. to support his argument that the Department must

prove such a causal nexus when seeking a parental rights termination. 599 S.W.3d

79, 84-85 (Tex. App.—Houston [14th Dist.] 2020, pet denied).

      In his fourth point of error, Father contends that the evidence was legally and

factually insufficient to support the trial court’s finding that it was in Gabrielle’s best

interest to terminate his parental rights; Father attacks the conclusory nature of the

testimony at trial, noting that conclusory statements do not constitute evidence and

implying that the conclusory testimony of the caseworkers therefore could not

support the trial court’s termination order.

      We are required to consider the sufficiency of the evidence pursuant to

Sections 161.001(b)(1)(D) or (E) if challenged. See In re N.G., 577 S.W.3d 230,

235-36 (Tex. 2019). If the evidence is sufficient as to one of these, it will not be

necessary to address the other predicate grounds because sufficient evidence as to

                                            9
only one ground in addition to the best interest finding is all that is necessary to

affirm a termination judgment. See id. at 232-33. Because the evidence of statutory

grounds D and E is often interrelated, we may consolidate our review of the evidence

supporting these grounds. See In re J.L.V., No. 09-19-00316-CV, 2020 WL

1161098, at *10 (Tex. App.—Beaumont Mar. 11, 2020, pet. denied) (mem. op.).

Endangerment arises when a parent’s conduct jeopardizes the child’s emotional or

physical health or exposes a child to loss or injury. See In re S.R., 452 S.W.3d 351,

360 (Tex. App.—Houston [14th Dist.] 2014, pet. denied).

      Under subsection D, parental rights may be terminated if clear and convincing

evidence supports the conclusion that the parent “knowingly placed or knowingly

allowed the child to remain in conditions or surroundings which endanger the

physical or emotional well-being of the child[.]” Tex. Fam. Code Ann. §

161.001(b)(1)(D). Subsection E allows for termination of parental rights if clear and

convincing evidence supports the conclusion that the parent “engaged in conduct or

knowingly placed the child with persons who engaged in conduct which endangers

the physical or emotional well-being of the child[.]” Id. § 161.001(b)(1)(E).

“Conduct” includes the parent’s failure to act. See In re T.A., No. 12-20-00276-CV,

2021 WL 2182316, at *4 (Tex. App.—Tyler May 28, 2021, pet. denied) (mem. op.).

      Under subsection D, parental rights may be terminated based on a single act

or omission by the parent. In re L.E.S., 471 S.W.3d 915, 925 (Tex. App.—Texarkana

                                         10
2015, no pet.) (citing In re A.B., 125 S.W.3d 769, 776 (Tex. App.—Texarkana 2003,

pet. denied)). Under that subsection, we examine the time before the child’s removal

to determine whether the environment of the home posed a danger to the child’s

physical or emotional well-being. Id. at 925 (citing In re L.C., 145 S.W.3d 790, 795

(Tex. App.—Texarkana 2004, no pet.)). “A finding of endangerment under

subsection E, however, may be based on conduct both before and after removal.” In

re A.L.H., 515 S.W.3d 60, 93 (Tex. App.—Houston [14th Dist.] 2017, pet. denied)

(citing In re S.R., 452 S.W.3d at 360). “‘[E]ndanger’ means to expose to loss or

injury[.]’” In re N.S.G., 235 S.W.3d 358, 367 (Tex. App.—Texarkana 2007, no pet.)

(quoting Tex. Dep’t of Human Servs. v. Boyd, 727 S.W.2d 531, 533 (Tex. 1987)).

Under subsection E, it is sufficient that the child’s well-being is jeopardized or

exposed to loss or injury. Boyd, 727 S.W.2d at 533; In re N.S.G., 235 S.W.3d at 367.

“‘A child is endangered when the environment creates a potential for danger that the

parent is aware of, but disregards.’” In re L.E.S., 471 S.W.3d at 925 (quoting In re

N.B., No. 06-12-00007- CV, 2012 WL 1605457, at *9 (Tex. App.—Texarkana May

8, 2012, no pet.) (mem. op.)). Generally, subjecting a child to a life of uncertainty

and instability endangers the child’s physical and emotional well-being. See In re

R.W., 129 S.W.3d 732, 739 (Tex. App.—Fort Worth 2004, pet. denied).

      In addition, a pattern of drug abuse will support a finding of conduct

endangering a child even if there is no evidence that such drug use caused a physical

                                         11
or actual injury to the child. Vasquez v. Tex. Dep’t of Protective & Regulatory Servs.,

190 S.W.3d 189, 196 (Tex. App.—Houston [1st Dist.] 2005, pet. denied). A history

of illegal drug use is conduct that subjects a child to a life that is uncertain and

unstable, endangering the child’s physical and emotional well-being. See In re S.D.,

980 S.W.2d 758, 763 (Tex. App.—San Antonio 1998, pet. denied); Dupree v. Tex.

Dep’t of Protective & Regulatory Servs., 907 S.W.2d 81, 85-86 (Tex. App.—Dallas

1995, no writ). A parent’s drug use, criminal history, and employment and housing

instability prior to and during the case create a course of conduct from which the

factfinder could determine the parent endangered the child’s emotional and physical

well-being. See In re M.C., No. 09-18-00436-CV, 2019 WL 1561824, at *6 (Tex.

App.—Beaumont Apr. 11, 2019, no pet.) (mem. op.); see also In re S.R., 452 S.W.3d

at 361-62 (parent’s drug use may qualify as a voluntary, deliberate, and conscious

course of conduct endangering the child’s well-being); Walker v. Tex. Dep’t of

Family & Protective Servs., 312 S.W.3d 608, 617 (Tex. App.—Houston [1st Dist.]

2009, pet. denied) (illegal drug use may support termination under subsection E

because “it exposes the child to the possibility that the parent may be impaired or

imprisoned[ ]”).

      The trial court, sitting without a jury, heard evidence of Father’s drug use,

criminal history, unemployment, and housing instability, both before removal and

during the pendency of the case. Much of this evidence came from Father, himself,

                                          12
in that he testified that he used ecstasy, an illegal drug, while Gabrielle was in his

care, that he had been convicted of two felony drug offenses, that he pleaded guilty

to family violence toward Mother during the pendency of this case, and that he had

neither a job nor a home to go to upon his release from jail. Father was incarcerated

prior to the child’s birth and afterwards and remained incarcerated at the time of

trial, awaiting the parole board’s decision to revoke his conditional release. Even his

parents refused to assist him with a suitable place to live until after he could show

them a steady course of employment, creating a reasonable inference that Father has

had previous problems maintaining steady employment. The record supports a

finding that Gabrielle was endangered by the uncertainty and instability caused by

Father. See In re M.C., 2019 WL 1561824, at *5-6. Although Father testified he had

reformed, relatively recent improvements in his lifestyle do not necessarily negate

his criminal history, drug use, lack of steady employment, and violent behavior

toward Mother. See In re J.F.-G., 627 S.W.3d 304, 316-17 (Tex. 2021). His promise

that he would, if given the chance, care for Gabrielle after his release from

incarceration, while undoubtedly well intentioned, likewise provides no assurance

of Gabrielle’s future well-being, and the trial court therefore need not have

determined that his good intentions weighed in Father’s favor, especially given the

evidence tending to show that based on Father’s past behavior Gabrielle had been

neglected and endangered while in Father’s care. See In re A.M., 385 S.W.3d 74, 83

                                          13
(Tex. App.—Waco 2012, pet. denied) (stating that a trier of fact may reject a parent’s

promises of future stability).

      Although both Father and Mother testified that they took excellent care of

Gabrielle, the evidence indicates otherwise. The evidence reveals that Gabrielle

made significant medical strides after being removed and placed with her foster

family. The cardiologist opined that Gabrielle’s impressive improvement after

removal from Mother and Father was at least partially due to receiving her

medication on a regular basis. This evidence supports an inference that Gabrielle

was not correctly medicated while in Mother’s and Father’s care. Failure to

administer medication or medical care to a child with a heart defect qualifies as

endangerment. See In re J.I.G., No. 01-18-00023-CV, 2018 WL 3233874, at *8

(Tex. App.—Houston [1st Dist.] July 3, 2018, no pet.) (mem. op.) (stating that

failure to provide appropriate medical care constitutes endangering conduct for

purposes of subsection E).

      Father’s contention that the evidence is insufficient to show endangerment

because of the alleged lack of evidence causally connecting his bad conduct toward

the child misstates the law; endangering conduct need not be directed at the child in

question, nor need the child sustain any injury, for the evidence to warrant the

conclusion that the child has been endangered, as that term is used in the context of

a parental rights termination. In re J.F.-G., 627 S.W.3d at 312 (citing Boyd, 727

                                         14
S.W.2d at 533). The specific danger to the child’s well-being may be inferred from

parental misconduct standing alone. Boyd, 727 S.W.2d at 533. Father’s reliance on

In re L.C.L. likely is misplaced, because even though the Texas Supreme Court

denied the petition for review, Justice Lehrmann’s concurring opinion implies that

if presented with a “proper case,” the court probably would decide that no causal

nexus between the drug use and the alleged endangerment would be necessary to

find clear and convincing evidence of endangerment. 599 S.W.3d at 84; 629 S.W.3d

909, 911 (Tex. 2021). Even if we were to assume, which we do not, that the law

requires a cause-and-effect relationship between the allegedly endangering conduct

and harm to the child, the evidence that Father failed to ensure that Gabrielle was

properly medicated and allowed Gabrielle to remain in an environment of illegal

drug abuse by himself, Mother, and others, and as a result of this neglect, the harm

she suffered constituted the evidence of endangerment that Father contends is absent

from the record. See In re J.I.G., 2018 WL 3233874, at *8.

      We have carefully reviewed the entire record, and after examining the

evidence we hold that a reasonable trier of fact could have formed a firm belief or

conviction that Father engaged in conduct whereby Gabrielle’s physical or

emotional well-being was endangered by the parents’ conduct and by her living

conditions while in their care. Accordingly, we overrule Father’s first and second

issues.

                                        15
B. Best Interest Finding

      In his last issue, Father challenges the legal and factual sufficiency of the

evidence to support the trial court’s determination that terminating his parental rights

was in Gabrielle’s best interest. Father has attacked the best interest finding on the

ground that the only evidence of Gabrielle’s best interest consisted of a conclusory

statement, which amounts to no more than a scintilla of evidence. See In re L.C.L.,

599 S.W.3d at 85. While it is a correct statement of the law that conclusory

statements are not evidence, Hadnot’s conclusory testimony that it was in Gabrielle’s

best interest to remain with her foster family does not end the inquiry. As the

reviewing court, the question we must decide is whether the record, when considered

as a whole, supports the trial court’s best interest finding. See In re C.H., 89 S.W.3d

at 28. To make this determination, we consider the non-exclusive factors identified

by the Texas Supreme Court in Holley v. Adams, to the extent that they apply to the

case before us. 544 S.W.2d 367, 371-72 (Tex. 1976).3


      3
          These factors are as follows:

      1. the child’s desires;
      2. the child’s current and future physical and emotional needs;
      3. the current and future physical and emotional danger to the child;
      4. the parenting abilities of the parties seeking custody;
      5. the programs available to assist the party seeking custody;
      6. the plans for the child by the parties seeking custody;
      7. the stability of the home or proposed placement;
      8. the parent’s acts or omissions that reveal that the existing parent-child
      relationship is improper; and
                                          16
      There need not be evidence of all, or even most, of the Holley factors; instead,

strong evidence of one factor, particularly a factor involving the child’s safety, may

be adequate to justify the trial court’s decision that the child’s best interest is served

by terminating the parent-child relationship. See In re C.H., 89 S.W.3d at 27-28.

Applying this standard to the instant case indicates that the trial court was justified

in forming the requisite firm conviction that termination was in Gabrielle’s best

interest, for Hadnot’s brief statement about Gabrielle’s best interest was far from the

only evidence that her best interest would be best served by terminating Father’s

parental relationship. As shown above, the record contained evidence that not only

was Gabrielle’s physical safety endangered by Father’s neglect of his daughter’s

medical needs, the parenting abilities of Gabrielle’s foster mother, as illustrated by

Gabrielle’s remarkable improvement after she was removed from Mother’s care and

placed with her foster mother weigh heavily in favor of termination. Given the

gravity of Gabrielle’s medical state, it clearly was in her best interest that both

Father’s and Mother’s parental rights be terminated, so that Gabrielle could be

adopted by the foster family that had demonstrated the ability to care for her

properly.


      9. any excuse for the parent’s acts or omissions.

Holley v. Adams, 544 S.W.2d 367, 371-72 (Tex. 1976).


                                           17
      Neither Mother nor Father had a realistic plan for providing a stable home for

Gabrielle. During the pendency of the suit, despite the gravity of the situation,

Mother had been living with various friends, had not been employed, and had no

transportation at time of trial. Mother’s plan was dependent upon receiving an IRS

refund to, at most temporarily, obtain a place to live and some form of transportation.

Father’s plan was wholly contingent upon him being released from incarceration. In

that case, he planned to be housed in a halfway house and “hoped” to go to work for

a previous employer; only after proving a consistent history of stable employment,

he would rely upon his elderly parents to provide him with suitable housing. On the

other hand, the foster parent wished to adopt Gabrielle, and maintained a stable home

life and employment, where Gabrielle was reportedly happy and loved. This factor

weighs heavily in favor of termination of Father’s parental rights.

      As Father has correctly noted in support of his position, there is a strong

presumption that keeping a child with a parent is in the child’s best interest. Tex.

Fam. Code Ann. § 153.131(b); see also In re R.R., 209 S.W.3d 112, 116 (Tex. 2006)

(noting that a “strong presumption” exists favoring keeping a child with his or her

parent). Even so, it is also presumed “the prompt and permanent placement of the

child in a safe environment is . . . in the child’s best interest.” Tex. Fam. Code Ann.

§ 263.307(a). To reconcile these seemingly contradictory principles, the trial court

is afforded “wide latitude in determining the best interests of a minor child.”

                                          18
Gillespie v. Gillespie, 644 S.W.2d 449, 451 (Tex. 1982) (citing Leithold v. Plass,

413 S.W.2d 698 (Tex. 1967)). The trial court exercised this latitude in favor of

termination, and we decline to disturb it absent any indication to show that that

decision was erroneous or reached improperly. Considering the Holley factors, and

considering all the evidence, we find that the trial court could have reasonably

formed a firm belief or conviction that termination of Father’s parental rights was in

the best interest of Gabrielle. We overrule Father’s final issue.

      Having found the evidence supports the trial court’s findings made pursuant

to Tex. Fam. Code Ann. § 161.001(b)(1)(D) and (E), and the trial court’s best-

interest finding, we need not address Father’s additional contention that the evidence

was insufficient to support the finding that he had constructively abandoned his

child. See Tex. Fam. Code Ann. § 161.001(b)(1)(N); Tex. R. App. P. 47.1.

      We affirm the trial court’s order of termination in trial court cause number

62066.

      AFFIRMED.


                                               ________________________________
                                                       CHARLES KREGER
                                                             Justice

Submitted on August 15, 2022
Opinion Delivered August 18, 2022

Before Kreger, Horton and Johnson, JJ.

                                          19